DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steinhauser et al. (US 2010/0315373, hereafter referred to as Steinhauser).
Regarding claim 7, Steinhauser teaches a method of forming a sensor [par. 0015] comprising the steps of: placing a mold (characterized by utilizing a stencil) made of silicone rubber that contains regularly spaced holes atop an outer side of a surface substrate [Fig. A:1; Par. 0032-0033]: pouring a resin into these holes [Par. 0032-0033]; (characterized by a printing process. A standard process in the manufacture of printed circuit boards in which a solder paste is usually applied to the printed circuit board through a stencil can be used very efficiently for this) removing the mold when the resin hardens so the resin forms regularly spaced bumps [Fig. A:2] upon a top surface of the surface substrate [Fig. A:1] & [Par. 0032-0033]; (characterized by a printing process. A standard process in the manufacture of printed circuit boards in which a solder paste is usually applied to the printed circuit board through a stencil can be used very efficiently for this) and positioning a touch layer in place relative to the top surface [Fig. A, Fig. B; 4].


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin (US. 2009/0256817) in view of Lokhorst (U.S. 2003/0079549).
Regarding claim 1, Perlin discloses a sensor [Par. 0084] (Sensor pad having sensor array) comprising: a plate that is in contact from its bottom at the corners with a plurality of intersections (Fig. 24A: intersection of wires, Fig.35: intersection of row and column electrodes, Fig. 36: intersections at 4 corners of the plate), each having a sensing element (Fig. 12 and 36: FSR), of a grid of wires disposed on a base (Fig. 37: grid 3, base 1); so that force imparted from above is transmitted to the plate and thence to the intersection of wires which are thereby compressed on the base; and thereby focus the imparted force directly onto the intersections ([0159] explains sensing steps of pressure user applies); and a computer (Fig.1:12) in communication (Fig.1:30) with the grid which causes prompting signals to be sent to the grid ([0158] line 6: scanning) and reconstructs a continuous position of force (Fig. 14-16 and [0278] sensed position of that touch varies smoothly as the position of the touch is varied) on the surface from interpolation (Fig. 24) based on data signals received from the grid. 
However, Perlin does not teach a grid of bars and a top surface layer and a set of protrusions. a grid of bars that are in contact from their bottom at bar crossings with a set of protrusions that are in contact from above with a plurality of intersections and a top surface layer that is disposed atop the grid of bars.
Lokhorst teaches a set of plates (characterized as a grid of bars (Fig. 4), multiple plates) that are in contact from their bottom with a set of protrusions (Fig.1: protrusion 18) that are in contact with sensing elements (Fig. 1: sensing element 20). Lokhorst further teaches a top surface layer that is disposed atop the set of plates (Fig 1. top surface 16, [0029] line 1), so that force imparted from above onto the top surface layer is transmitted to the plates and thence to the protrusions (0035), the plates (or bars) provide support to the top surface layer 16, the bars hold the protrusions in proper alignment with the sensing elements 20.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Perlin with the teachings of Lokhorst with the advantages of expandability by having multiple plates and improved sensing capability by employing a protrusion on top of a sensing element. Having a top surface layer (Fig. 1, 16: wear surface, [0030]) is advantageous in various ways such as for protection (as the term “wear” indicates) or for graphics to be printed ([0030] lines 6-7)
Regarding claim 2, Perlin further teaches each sensing element includes FSR (Fig. 12).
Regarding claim 3, Perlin fails to explicitly teach wherein when force is imparted to the surface layer, each protrusion is aligned to be in contact with a corresponding sensing element.
Lokhorst further teaches when force is imparted to the surface layer, each protrusion is aligned to be in contact with a corresponding sensing element (Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Perlin with the teachings of Lokhorst which aligns each protrusion with a corresponding sensing element so that it can improve the sensing capability.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Perlin in view of Lokhorst, and further in view of Power (US 2004/0222896).
Regarding claim 4, Perlin in view of Lokhorst does not explicitly teach including adhesive disposed between the surface layer and the set of plates, and between the protrusions and the grid, and between the grid and the base.
Power teaches adhesive disposed between the surface layer and the set of plates, and between the protrusions and the grid, and between the grid and the base (0031).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Perlin and Lokhorst with Power at the time of the invention such that an enhanced device using adhesive is provided to provide a more durable device which will not easily fall apart.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Perlin in view of Lokhorst and Power, and further in view of Kawabe (U.S. 2012/0017702).
Regarding claim 5, Perlin, Lokhorst and Power fail to explicitly disclose that each plate is
positioned such that its corners are aligned inside of the adjacent sensing elements. 
Kawabe teaches each plate is positioned such that its corners are aligned inside of the adjacent sensing elements (Fig. 9B, [0070] lines 1-4).
Therefore, it would have been obvious and common practice to one of ordinary skill in the art before the effective filing date, to modify device of combined teaching of Perlin, Lokhorst and Power with the teaching of Kawabe to have adjacent multiple sensors share a sensor so that it reduces the number of sensors and associate wirings, which in turn leads to the reduction of manufacturing cost.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lokhorst in view of Perlin.
Regarding claim 6, Lokhorst teaches a method for sensing comprising the steps of imparting force from above onto a top surface layer (Fig.1: top surface layer 16) that is transmitted to a set of grid of bars (characterized by the set of plates (Fig. 3: 32a and 32b)) and thence to a set of protrusions, and thence to a plurality sensors which are thereby compressed between the base and protrusions ([0035] lines 1-4) where the set of plates that are in contact from their bottom with the set of protrusions (Fig.1); and reconstructing a continuous position of force (pressure applied) based on data received from the sensory surface (grid) [0041] (the sensors in contact with each plate provide a continuous sensory surface across each plate).
However, Lokhorst does not teach a method for sensing comprising: that the grid of bars are in contact from above with the plurality of intersections of the grid of wires disposed on the base; and that the protrusions above thereby focus the imparted force directly onto the intersections; causing prompting signals by a computer in communication with the grid to be sent to the grid; and that the reconstructing is performed with the computer and the continuous position of force on the top surface layer is determined from interpolation based on data signal received from the grid.
Perlin teaches a method for sensing comprising: a plate that is in with a plurality of intersections (Fig. 24A: intersection of wires, Fig.35: intersection of row and column electrodes, Fig. 36: intersections at 4 corners of the plate), each having a sensing element (Fig. 12 and 36: FSR), of a grid of wires disposed on a base (Fig. 37: grid 3, base 1); so that force imparted from above is transmitted to the plate and thence to the intersection of wires which are thereby compressed on the base; and thereby focus the imparted force directly onto the intersections ([0159] explains sensing steps of pressure user applies); prompting signals ([0158] line 6 scanning) by a computer (Fig.1:12) in communication (Fig.1: 30) with the grid to be sent to the grid; and reconstructing with the computer a continuous position of force on the top surface (Fig.14, Fig. 16A and B and [0217] & [0278] the sensed position of that touch varies smoothly as the position of the touch is varied) from interpolation ([0264] line 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Lokhorst with the teaching of Perlin in order to increase the sensing accuracy of location of the force with lesser number of sensing elements by interpolation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL E WILLIAMS whose telephone number is (571)270-7027. The examiner can normally be reached Monday-Thursday, 10a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMEL E WILLIAMS/               Examiner, Art Unit 2855